·-   _,.
                       Case 4:21-cv-00452-DPM Document 1 Filed 05/25/21 Page 1 of 9




                                        UNITED STATES DISTRICT COURT                             MAY 2 5 2021
                                        EASTERN DISTRICT OF ARKANSAS
                                              CENTRAL DIVISION

                                                                 Case No.:
            STAN HASTINGS, individually and on
            behalf of other similarly situated.                  CLASS ACTION COMPLAINT
                                                                 FOR DAMAGES, STATUTORY
                           Plaintiff,                            DAMAGES, AND REQUEST FOR
            V.                                                   INJUNCTIVE RELIEF

            RESCUE 1 FINANCIAL, LLC                              JURY TRIAL DEMANDED

                           Defendant.
                                                             This case assigned to District Judge   YVlu;Vl/vflf
                                                             and to Magistrate Judge        -H:ttm· S         ·
                                                Preliminary Statement

                  1.      As the Supreme Court recently explained, "Americans passionately disagree

           about many things. But they are largely united in their disdain for robocalls. The Federal

           Government receives a staggering number of complaints about robocalls-3.7 million

           complaints in 2019 alone. The States likewise field a constant barrage of complaints. For nearly

           30 years, the people's representatives in Congress have been fighting back. As relevant here, the

           Telephone Consumer Protection Act of 1991, known as the TCPA, generally prohibits robocalls

           to cell phones and home phones." Barr v. Am. Ass'n ofPolitical Consultants, No. 19-631, 2020

           U.S. LEXIS 3544, at *5 (July 6, 2020).

                  2.      Plaintiff Stan Hastings brings this action under the TCP A alleging that Defendant

           Rescue 1 Financial, LLC ("Rescue 1 Financial"), made pre-recorded telemarketing calls for

           purposes of promoting their goods and services without his prior express written consent. On the

           pre-recorded call received by Mr. Hastings, the~e was no actual entity identified other than

           Rescue 1 Financial.




                                                          - 1-
             Case 4:21-cv-00452-DPM Document 1 Filed 05/25/21 Page 2 of 9




        3.      Because these calls were transmitted using technology capable of generating

thousands of similar calls per day, he sues on behalf of a proposed nationwide class of other

persons who received similar calls.

       4.       A class action is the best means of obtaining redress for the Defendant's illegal

telemarketing and is consistent both with the private right of action afforded by the TCPA and

the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.

                                                  Parties

        5.      Plaintiff, Stan Hastings, resides in this District.

       6.       Defendant Rescue 1 Financial, LLC is a foreign corporation headquartered in

California that does business in this District.


                                        Jurisdiction & Venue

       7.       The Court has federal question subject matter jurisdiction over these TCPA

claims. Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012).

       8.       The Court has personal jurisdiction over the Defendant because they engaged in

telemarketing conduct into this District.

       9.       Venue is proper under 28 U.S.C. § 1391(b)(l) because a substantial part of the

events or omissions giving rise to the claim occurred in this District, as the automated calls were

made into this District.


                                        TCPA Back.ground

        10.     The TCPA makes it unlawful ''to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using an

automatic telephone dialing system or an artificial or prerecorded voice ... to any telephone




                                                   -2-
          Case 4:21-cv-00452-DPM Document 1 Filed 05/25/21 Page 3 of 9



number assigned to a ... cellular telephone service." See 47 U.S.C. § 227(b)(1 )(A)(iii). The

TCPA provides a private cause of action to persons who receive calls in violation of 47 U.S.C.

§ 227(b)(l)(A). See 47 U.S.C. § 227(b)(3).

       11.     According to findings by the Federal Communication Commission ("FCC"), the

agency Congress vested with authority to issue regulations implementing the TCPA, such calls

are prohibited because, as Congress found, automated or prerecorded telephone calls are a

greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

and inconvenient.

       ·12.    The FCC also recognized that "wireless customers are charged for incoming calls

whether they pay in advance or after the minutes are used." In re Rules and Regulations

Implementing the Tel. Consumer Prof. Act of 1991, CG Docket No. 02-278, Report and Order,

18 F.C.C. Red. 14014, 14115 ,r 165 (2003).

       13.     While "prior express consent" is required for all automated and prerecorded calls,

in 2013, the FCC required "prior express written consent" for all such telemarketing calls to

wireless numbers and residential lines. Specifically, it ordered that:

       [A] consumer's written consent to receive telemarketing robocalls must be signed
       and be sufficient to show that the consumer: (1) received "clear and conspicuous
       disclosure" of the consequences of providing the requested consent, i.e., that the
       consumer will receive future calls that deliver prerecorded messages by or on
       behalf of a specific seller; and (2) having received this information, agrees
       uriambiguously to receive such calls at a telephone number the consumer
       designates.[] In addition, the written agreement must be obtained "without
       requiring, directly or indirectly, that the agreement be executed as a condition of
       purchasing any good or service.[]"

In the Matter ofRules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

27 F.C.C. Red. 1830, 1844 (2012) (footnotes omitted).




                                                -3-
              Case 4:21-cv-00452-DPM Document 1 Filed 05/25/21 Page 4 of 9



         14.      "Telemarketing" is defined as ''the initiation of a telephone call or message for

 the purpose of encouraging the purchase or rental of, or investment in, property, goods, or

 services, which is transmitted to any person." 47 C.F.R. § 64.1200(t)(12).

         15.      The National Do Not Call Registry allows consumers to register their telephone

 numbers and thereby indicate their desire not to receive telephone solicitations at those numbers.

 See 47 C.F.R. § 64.1200(c)(2).

         16.      A listing on the Registry "must be honored indefinitely, or until the registration

 is cancelled by the consumer or the telephone number is removed by th~ database administrator."

 Id.

         17.      The TCPA and implementing regulations prohibit the initiation of telephone

 solicitations to residential telephone subscribers to the Registry and provides a private right of

 action against any entity that makes those calls, or "on whose behalf' such calls are made. 4 7

. U.S.C. § 227(c)(5); 47 C.F.R. § 64.1200(c)(2).



                                         Factual Allegations

         18.     Rescue 1 Financial offers credit and debt relief services.

         19.     To sell these services, Rescue 1 Financial relies on telemarketing, including

 robocalls.

        20.      While such automated technology may save time and money for Rescue 1

 Financial's telemarketing efforts, it violates the privacy rights of the Plaintiff and putative class.


 Call to The Plaintiff Hastings


        21.      Plaintiff Hastings is a "person" as defined by 47 U.S.C. § 153(39).




                                                   - 4.-
          Case 4:21-cv-00452-DPM Document 1 Filed 05/25/21 Page 5 of 9



       22.     Mr. Hastings' telephone number, (501) 680-:XXXX, is registered to a cellular

telephone service.

       23. ·   Mr. Hastings' telephone number has been on the National Do Not Call Registry

since 2005.

       24.     Mr. Hastin~s received a pre-recorded call from the Defendant.

       25.     The pre-recorded message said:

               Please listen carefully. The new law, CV19, now makes current credit card
               balances and certain types of loans and lines of credit non-collectible and
               non-enforceable. Due to the current situation we all face this new law is
               helping stop predatory banks and lenders while we all get back on track.
               To find out how much of your debt will be erased, press five on your
               phone now. Thank you.

       26.     The company was not identified on the call.

       27.     Finally, to identify the calling party, Mr. Hastings engaged the telemarketer.

       28.     The first company identified was Defendant by a "Cindy".

       29.     "Cindy" informed Plaintiff that they were on a recorded line.

       30.     "Cindy" then proceeded to offer the Defendant's services, which included

contacting all of the Plaintiff's creditors and ensuring they eliminated any interest as well as

some of the principle.

       31.     "Cindy" then provided the Plaintiff with the Defendant's website.

       32.     Plaintiff then ended the call.

       33.     The call invaded Plaintiffs privacy and intruded upon his right to seclusion.

       34.     Plaintiff did not consent to receive Defendant's calls prior to the receipt of the

unsolicited conduct.




                                                -5-
          Case 4:21-cv-00452-DPM Document 1 Filed 05/25/21 Page 6 of 9




                                     Class Action Allegations

       35.     As authorized by Rule 23(b)(2) and/or (b)(3) of the Federal Rules of Civil

Procedure, Plaintiff brings this action on behalf of class of all other persons or entities similarly

situated throughout the United States.

       36.     The Class of persons Plaintiff proposes to represent is tentatively defined as:

               Robocall Class: All persons within the United States to whom: (a)
               Defendant and/or a third party acting on their behalf, made one or more
               non-emergency telephone calls; (b) to their cellular telephone number; (c)
               using an artificial or prerecorded voice; and (d) at any time in the period
               that begins four years before the date of the filing of this Complaint to
               trial.

       37.     Excluded from the Class are counsel, the Defendant, and any entities in which the

Defendant have a controlling interest, the Defendant's agents and employees, any judge to whom

this action is assigned, and any member of such judge's staff and immediate family.

       38.     The Class as defined above is identifiable through phone records and phone

number databases.

       39.     The potential members of the Class is at least in the hundreds. lndividualjoinder

of these persons is impracticable.

       40.     The Plaintiff Hastings is a member of the Class.

       41.     There are questions of law and fact common to Plaintiff and to the proposed

Class, including but not limited to the following:

               a. Whether Defendant violated the TCPA by using automated calls to contact

putative class members cellular telephones;

               b. Whether Defendant placed calls without obtaining the recipients' prior

express consent for the call; and




                                                 -6-
          Case 4:21-cv-00452-DPM Document 1 Filed 05/25/21 Page 7 of 9




                 c. Whether the Plaintiff and the class members are entitled to statutory damages

because of Defendant's actions.

        42.      The Plaintiffs claims are typical of the claims of class members.

        43.      The Plaintiff is an adequate representative of the Class because his interests do

not conflict with the interests of the Class, he will fairly and adequately protect the interests of

the Class, and counsel skilled and experienced in class actions, including TCPA class actions,

represents them.

        44.      Common questions oflaw and fact.predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records maintained by Defendant and/or their agents.

        45.      The likelihood that individual members of the class will prosecute separate

actions is remote due to the time and expense necessary to prosecute an individual case.

        46.      The Plaintiff is not aware of any litigation concerning this controversy already

commenced by others who meet the criteria for the entire Class' membership described above.

                                         LEGAL CLAIMS

                                       First Claim for Relief
                       Violation of the TCPA's Automated Call provisions

        47.      The Plaintiff incorporates the allegations from all previous paragraphs as if fully

set forth herein.

        48.      Defendant's calls were made without the prior express consent, or the prior

express written consent, of the called parties. 47 C.F.R. § 64.1200(a)(2); 47 C.F.R. §

64.1200(f)(8).




                                                 -7-
               Case 4:21-cv-00452-DPM Document 1 Filed 05/25/21 Page 8 of 9




          49.     The Defendant violated the TCPA by (a) using a pre-recorded message to make

calls to cellular telephone numbers without the required consent, or (b) by the fact that others

made those calls on its behalf. See 47 U.S.C. § 227(b).

          50.     The Defendant's violations were willful and/or knowing.

          51.     The TCP A also authorizes injunctive relief, and the Plaintiff seeks injunctive

relief prohibiting Defendant from calling telephone numbers using a pre-recorded voice, absent

an emergency circumstance.


                                             Relief Sought

          WHEREFORE, for themselves and all class members, Plaintiff requests the following

relief:

          A.      Injunctive relief prohibiting Defendant from calling telephone numbers using a

pre-recorded voice, absent an emergency circumstance;

          B.      Because of Defendant's violations of the TCPA, Plaintiff seek for himself and the

other putative Class members $500 in statutory damages per violation or-where such

regulations were willfully or knowingly violated-up to $1,500 per violation, pursuant to 47

U.S.C. § 227(b)(3);

          C.      An order certifying this action to be a proper class action under Federal Rule of

Civil Procedure 23, establishing any appropriate class the Court deems appropriate, finding that

Plaintiff are proper representative of the Class, and appointing the lawyers and law firms

representing Plaintiff as counsel for the Class; and

          D.      Such other relief as the Court deems just and proper.

          Plaintiff requests a jury trial as to all claims of the complaint so triable.




                                                  -8-
         Case 4:21-cv-00452-DPM Document 1 Filed 05/25/21 Page 9 of 9




Dated: May 25, 2021




                                   Jason Ryburn
                                   Ryburn Law Firm
                                   AR BAR: 2012-148
                                   650 S. Shackleford Rd., Ste. 231
                                   Little Rock, AR 72211
                                   [o] (501) 228-8100
                                   [f] (501) 228-7300
                                   jason@rybumlawfirm.com


                                   Anthony I. Paronich (subject to pro hac vice)
                                   Paronich Law, P.C.
                                   350 Lincoln Street, Suite 2400
                                   Hingham, MA 02043
                                   [o] (617) 485-0018
                                   [f] (508) 318-8100
                                   anthony@paronichlaw.com


                                   Attorneys for the Plaintiff




                                     -9-
